﻿
First of all, allow me to congratulate the President on his election to such an eminent post. We are certain that his well-known merits will be a decisive contribution to the success of the work of this forty-second session of the General Assembly. Likewise, I should like to pay tribute to the outgoing President,
Mr. Rasheed Choudhury, for the competent manner in which he carried out the duties of the presidency.
In such a troubled period of international life, it is for me a special pleasure to address this Assembly as Foreign Minister of a Government which, under the leadership of Professor Cavaco Silva, was able to find for Portugal a balance between political stability and economic and social development and the fulfilment of the ideals of freedom, democracy and solidarity.
These have been, after all, important goals of the United Nations ever since its creation 40 years ago, and they have become a constant source of inspiration to Governments and men of good will. The United Nations has acquired a long and rich experience as a mediator.
This is no less remarkable than its ability at the same time to preserve, over and above everything else, a legitimacy of its own that defines it as the irreplaceable instrument for co-operation and understanding among the peoples that make up the Organization.	·
I have already referred to the role of mediator played by this Organization and its contribution to the settlement of conflicts. However, I am pleased to mention here an example where calling upon this role was not needed and an exclusively bilateral settlement was reached, thanks to the understanding among nations and to their good will in the search for a solution of their differences.
I am referring to the agreement signed between the People's Republic of China and Portugal on 13 April 1987, establishing the necessary conditions for the transfer of the exercise of sovereignty over the territory of Macao, to begin in
It should be noted that from the beginning of such negotiations there was no dispute over the title of sovereignty, which the Portuguese Constitution of 1976 had already acknowledged as belonging to China. Tribute should be paid not only to the conditions embodied in this agreement but also to the atmosphere of good understanding that prevailed throughout these negotiations and allowed for the safeguarding and strengthening of the bonds of friendship and co-operation that already existed between our two countries. The perspectives are now opened in our relations with the great nation of China.
Nevertheless, there are instances in which countries should, or have to, resort to the mechanisms established in the Charter of this Organization in order to look for an equitable settlement of disputes. This was the case of Portugal in relation to East Timor. Unable to fulfil its obligation as the administering power and, in view of there having been no practical results after seven years of condemnation of the occupation of the Territory by Indonesian forces, Portugal decided to request the intervention of the Secretary-General.
We are still relying on the mandate under which the General Assembly, in resolution 37/30 in 1982, requested the Secretary-General to search for an equitable, universal and internationally acceptable solution to the question o East Timor. Further consultations and useful contacts have been carried out w thin the framework of that mandate, keeping the dialogue open in the hope of reaching positive results. Hence, we have agreed once again to the postponement of the debate called by the General Assembly, in view of the progress report of the Secretary-General issued on 8 September.
Our sincere disposition actively to co-operate in the fulfilment of the mandate carried out by the Secretary-General is based, as we repeatedly stated, on clear-cut underlying principles: the absence of any sort of claim over the territory of Timor, which is closely linked to us by historical bonds  the search for a dignified settlement that will respect the religious and cultural identity of the people of Timor, and the fulfilment of its legitimate aspirations} respect for the right of the people of East Timor and of any other people freely to decide upon its collective destiny in full compliance with the fundamental and unquestionable principle of self-determination, in accordance with resolutions 1514 (XV) and 1541 (XV) of the General Assembly of the United Nations.
My Government pays particular attention to the measures affecting the humanitarian conditions of the people of East Timor and sincerely welcomes the Secretary-General's intention closely to follow such developments "so as to promote future and constant improvements in the conditions of the Territory".
Therefore we participated in the work recently carried out in Geneva by the Sub-Commission on the Prevention of Discrimination and the Protection of Minorities, which, in the framework of the issue of the violations of human rights and fundamental freedoms, approved a resolution on the situation in East Timor.
Portugal has recently been elected by the Economic and Social Council to membership in the Human Rights Commission. As an applicant, my country was fully aware of the particular responsibilities entailed in such membership. But it was likewise inspired by the possibility of making a more decisive contribution in this field since human rights are one of the main items of Portuguese foreign policy.
We cannot talk about human rights without bearing in mind that in many areas of the world millions of people are still denied safeguard of the most fundamental fight, the right to life. We firmly believe that international peace and security, as well as the social and economic development and progress of the different nations, can be fully achieved and safeguarded only if they are based upon resolute implementation of human rights, social justice and each individual's freedom to choose and pave his own destiny.
Since we firmly believe in these principles, we cannot share the misleading concept that State sovereignty can be invoked to prevent international safeguards of human rights, not even if lack of social and economic development is used to justify lesser observance of and respect for civil and political rights. On the contrary, the implementation of human rights should, in our opinion, be a primary concern in the assessment of the major problems that afflict the international environment today.
In this regard we cannot stress enough the paramount importance of the role that the United Nations and its several organs and specialized agencies have Ь en playing and should continue to play. Important legislative work is being caned out based upon the principles enshrined in the United Nations Charter and the Universal Declaration of Human Rights. As a parallel development, we believe that the international community should embark on a concerted effort to reinforce the systems of surveillance and verification of the implementation of human rights. Measures like the appointment of special rapporteurs, the creation of task forces, the presentation of reports, the organization of international conferences an< congresses on specific subjects or specific cases of presumable violation of human rights, wherever they may occur, have proved to be fruitful and should be pro 3ted and reinforced in the future. I should like also to acknowledge the important role played by non-governmental organizations since safeguard of human rights is a task that we should all embrace and one that affects us all.
In the same framework please allow me briefly to refer to another subject of increasing concern in today's world, namely, the systematic practise of violent acts carried out by organized groups that do not respect the democratic order prevailing in our countries. These actions, no matter who perpetrates them or why, directly jeopardize personal rights, freedoms and safeguards, such as the rights to life, to freedom and to security.
For these reasons we have always upheld adherence to and full respect for the spirit and letter of the conventions drawn up by the specialized agencies within the United Nations system, similarly we positively support the consensus expressed by the approval of resolution 40/61 of 9 December 1985. That agreement deserves our tribute inasmuch as it was the first time that a consensus was reached on such a difficult issue having such a wide range of implications, and we are firmly convinced that we should pursue actions in accordance with the spirit of such a resolution, in our opinion, this is a problem that, given its gravity and urgency, should be carefully addressed by the whole international community.
On 1 July this year the European Communities took a significant step forward in the process of a new European development; the enforcement of the European Single Act.
Portugal considers this initiative, together with the related reforms now under way, to which we have actively contributed, a demonstration of great vitality, it stands for both adaptation to an internal reality to which new elements have added richness as well as diversity and adjustment to the development of the political, economic and technological conditions of the latter years of our century, which are undergoing rapid and profound mutations.
We consider that Act a valid attempt to meet coherent challenges that the community will have to face simultaneously; on the one hand an external challenge; on the other, an internal one. Overcoming the external challenge will entail the possibility of reinforcing and giving broader meaning to the constructive position that the Community has been taking on the international scene. The internal challenge entails the need to secure a balanced development process within territorial boundaries, which may allow for the reduction of the existing gap between countries and regions and the reinforcement of internal cohesion·
It is essential to find the appropriate solution to both challenges so this the community and its members may, as we all wish fully assume their responsibilities in the political and economic spheres at an international level.
After all, there has been a constant effort to achieve international openness and co-operation) evidence of that is provided by the recent revision of the co-operation agreements with the Lomé countries and the southern Mediterranean countries·
Along the lines of a policy of co-operation and assistance to development I should like to stress that my country has this year completed its full-fledged adherence to the Third Lomé Convention. This is a framework between the European Economic Community (EEC) and 66 countries of Africa, the Caribbean and the Pacific, which will allow us considerably to extend our actions to underdeveloped countries and hence reaffirm the bilateral co-operation policy that we have endeavoured to accomplish.
I should like to mention here the work carried out by many of the countries that participate in the General Assembly within the "Uruguay Round" of the General Agreement on Tariffs and Trade (GATT). This round of negotiations, broader than any previous one, should attain results leading to a sound change in economic international relations. Portugal is determined actively to contribute to the success of this round of negotiations, and here and now we renew our quest: enable support for the Declaration of Punta del Este. Nevertheless, the success of such negotiations should stem from the concerted action of all the participating countries. Each country’s capacities and a fair distribution of responsibilities should be taken into consideration so as to attain complete transparency regarding artificial protectionism, in international trade. That is the essential basis for the carrying out of structural changes and reforms that lead to the necessary conditions for the optimal use of existing resources. Hence it is appropriate to recall the conclusions of the UNCTAD meeting. In one single document it was possible to express a concerted assessment of the economic international situation and to list a series of specific political actions to be implemented within the next few years by the developed and developing countries. The climate of dialogue achieved during the conference allowed for a sound analysis of multilateral economic co-operation. This is an essential factor in the North-South dialogue, which is such a pivotal item in international relations.
It is well known by all that co-operation with Africa, in particular with Portuguese-speaking African countries, is of paramount importance to Portugal. It is for us a crucial matter of top priority at both the political and the cultural levels.
The priority attributed to the African coast and to the African continent in the celebrations that Portugal is holding before the turn of the century commemorating the Descobrimentos, the adventure of our maritime expansion and the encounter of peoples and civilizations, speaks for itself.
I wish to express here the hope that the United Nations may become involved in these celebrations, a clearly universal event.
As many have acknowledged, Portuguese expansion was, as a famous sociologist put it, more of a maritime and exploratory expansion than a conquering one. Cultural roots are deep, and all recognize the special bonds created by such a heritage, for which we are willing to expand and intensify the co-operation and dialogue between Portugal and all African countries that ace Portuguese-speaking or that share our historical heritage. Accordingly, Portugal has undertaken serious efforts to promote our already reinforced common solidarity, and has widely proved that. This co-operation apart from bilateral action in different sectors, also encompasses very valuable multilateral programmes - for example, our participation in the Southern African Development Co-ordination Conference (SADCC), a body which has achieved year after year increasing political and economic solidarity, giving special priority to the problems of development-
Moreover, it is with serious apprehension that Portugal views the series of developments taking place in southern Africa: the considerable deterioration of the social and economic conditions of the population, and the escalating instability and tension· Underlying this situation are two factors that have been vehemently condemned by the international community} the present internal framework of the Republic of south Africa and the deliberately provoked destabilizing outbreaks that have been afflicting countries of the area, namely, Angola and Mozambique.
Likewise, Portugal has unequivocally denounced and condemned, both within the United Nations system and elsewhere, the immorality and injustice entailed in apartheid. The dismantlement of apartheid is an essential condition of the achievement of equitable solutions to the conflicts and problems besetting South Africa today.
Thus, it is essential that the South African authorities pursue a dialogue with all the political and social groups that try to make a decisive move towards the definite elimination of apartheid and the establishment of conditions that we ensure more effective access to political participation, employment and social justice for all the communities of the country. Only with the courage, decisiveness and true sense of responsibility required at this historic moment w: the governing classes in South Africa avoid a process of internal confrontation.
Similarly, Portugal views with great concern the continuous postponement by the Republic of South Africa of the exercise by the Namibian people of the right self-determination. Twenty years after the adoption of resolution 2145 (XXI),
which ended South Africa’s Mandate over Namibia, the question of the independence of that Territory is not yet solved, owing to South Attica's persistent demands, which delay the implementation of Security Council resolution 435 (1978).
Portugal's position in this matter is well known. Portugal has repeatedly declared that the solution of the question of Namibia is of primary concern, and has consistently upheld the independence of the Territory, in keeping with Security Council resolution 435 (1978). Portugal has also repeatedly expressed its firm opposition to any act capable of further delaying the attainment by the people of Namibia of their right to self-determination.
South Africa should respond constructively to the appeals voiced by the international community and abandon the position of confrontation that it has adopted, particularly against Angola. Portugal has vehemently condemned this position on the part of South Africa.
My Government is firmly convinced that the solution to the problems that afflict South Africa lies in the creation of conditions leading to the widening of a genuine and constructive dialogue. This is the spirit of the Nkomati agreements and of the contacts we have carried out in the region. Without pretending to find solutions to problems that others will have to solve, we believe that it is our duty to contribute in the best possible way to a peaceful, concerted settlement of the conflicts that so dramatically beset such important areas of the African continent.
It is with deep concern that my country views the constant worsening of the living conditions of the people of Mozambique and the acts of extreme violence t at have recently been perpetrated against them by groups involved in a p spreading instability, which my country vehemently condemns. 
Angola, too, is living in particularly difficult times. There, too, the population is afflicted by the widespread instability and conflict that prevail in most countries of southern Africa. We pay a tribute to the pragmatism that the political leaders in Angola have demonstrated in their search for a global solution to the problems that afflict the country. Also worthy of praise are the reopening of the dialogue aimed at a solution of the problem of Namibia and the recent announcement of important economic reforms, Portugal firmly supports and encourages such measures.
I should also like to address here the recent unanimous election within the United Nations system of a renowned diplomat and legal expert from Cape Verde to the presidency of the Preparatory Commission for the International Sea-Bed Authority and for the International Tribunal for the Law of the Sea, I am certain that with all his merits he will make a decisive contribution to the work of that body, whose success is of great interest to a country with such maritime traditions as Portugal.
I should also like to refer with great satisfaction to the views set forth at the last meeting of the five Heads of State of Central America in the city of Guatemala. The results achieved at that meeting are a promising step towards the creation of the atmosphere of mutual confidence which is so essential to the preservation of peace, respect for political freedoms and the social and economic development of the area. Nevertheless, the promise can be kept only if specific actions are taken that will embody the safeguards for the exercise of civil and political rights that are an essential part of the Guatemala document.
In spite of the progress achieved in this vast area of America, we remain concerned about the overwhelming need for further efforts so that the serious economic problems that afflict many Latin American countries may be overcome. It is not always easy to make a profound diagnosis of the causes of the problems that affect these countries, but the international community should do away with solutions that have proved to be unsatisfactory and turn to more innovative ideas. I am convinced that the developed countries have an important contribution to make in this area. I firmly believe that we should seek constantly and persistently a new set of formulas for co-operation with Latin America.
I also pay a tribute to the increasing solidarity that the Latin American countries have demonstrated. Examples of this solidarity can be found in the endeavours of the Contadora Group and the Support Group - namely, the establishment of a mechanism for periodic political consultations between the member countries of these two groups and of closer contacts between Brazil, Argentina and Uruguay. These measures are the starting point of a process of gradual integration that will have major consequences in the area.
I turn to disarmament. I will not dwell on this vast and complex subject, since my colleague from Denmark has already addressed the issue on behalf of all the member countries of the European Communities. I would simply re-emphasize that Portugal will continue to participate actively with the allied countries in all the actions carried of the international community in this field that may lead to effective reinforcement of international security.
In our opinion this will occur only in an atmosphere of greater mutual trust, achieved through a continued, sound East-West dialogue, without jeopardizing the delicate balance of power, which in today's world, remains the most solid safeguard of security and stability in international relations.
It is in this spirit that we carefully observe the positive developments in the current negotiations between the United States and the Soviet Union. Moreover, I cannot fail to make a special reference to the agreement on the dismantlement of medium-range missiles in Europe achieved recently in Washington. We hope that this measure will contribute not only to a more secure Europe, but also to greater stability and collective safety, which it should never impair. 
It is with deep concern that we have noted in the last few weeks the deterioration of the situation in the Gulf region. We join whole-heartedly in all the urgent appeals from all corners of the world for an end to all acts of violence and intimidation, so as to achieve a cease-fire in the area as the pre-condition of the establishment of an environment of understanding in which genuine solutions may be found.
In accordance with Security Council resolution 598 (1987), which is a good example of the unity at present prevailing in the international community, we uphold freedom of navigation and free trade in every part of the world, and cannot accept that principles universally accepted and enshrined in international documents signed by every nation should be jeopardized.
We likewise fully support the endeavours of the Secretary-General in the search for peace and a lasting, dignified agreement that may lead to the ending of the conflict that has been undermining Iran and Iraq. We are confident that the Secretary-General's decisiveness may become a crucial element in this issue, as long as both parties prove willing to search for peaceful solutions, without any reservation.
As for the conflict between Israel and the Arab countries, we are convinced that underlying the problems faced by the region is the postponement of solutions. Together with other countries of the Common Market, our country will do everything possible to reach realistic, balanced and lasting solutions to this issue, taking into consideration the legitimate rights of the Palestinian people and the need to withdrawal from occupied Arab territories and recognition of the right of all the nations of the area to peaceful coexistence. 
It is thus with great hope that we face the reopening of the dialogue between Europe and the Arab countries. We firmly believe that invaluable benefits can stem from a more perfect understanding and more conscientious consultation with the large family of Arab countries.
We cannot fail to mention Afghanistan and stress once again the wish of Portugal to see that country, free of the presence of foreign troops and external pressures, find peace, and with that peace be granted the right to self-determination.
Another country that has had to bear the occupation of foreign troops for several years now is Kampuchea. In that case also the international community and in particular the Secretary-General should spare no effort in the search for a just and peaceful solution that will safeguard the territorial boundaries and the independence and free will of that people.
I began by stating that the ideals embodied in the Charter are still valid today  indeed I consider them part of the goals that move Governments and men: peace, economic and social progress, respect for the individual and the freedom and independence for each nation. It is for this Organization especially the Secretary-General, Mr. Perez de Cuellar, in whom we fully trust, to fulfil the difficult mission of continuing and renewing that noble and worthy task.
We are confident that lasting solutions to the present financial crisis will be found, solutions that will satisfy all and hence contribute to the support for and prestige of the actions of this forum. Only then will this Organization be able to fulfil its original pledge and play the role that is its tight.
In this connection I should like to pay a tribute to the Secretary-General for his initiatives directed towards a stricter rationalization of expenditure and more efficient management and tighter control of human and financial resources. Such measures, of course, are applicable to the whole United Nations system, including the United Nations Educational, Scientific and Cultural Organization (UNESCO), which should not only be subject to a more strict and efficient management but also regain its universal vocation. These were the main reasons that led my country to nominate for the director-generalship of UNESCO a Portuguese whose well-known and undeniable merits would ensure the rapid and effective achievement of those goals.
Allow me in conclusion to emphasize again the total devotion of my country to the success of the United Nations as an instrument of peace and progress in the international community.
